Appeal from a judgment in favor of the plaintiff for the sum of $20,128.32, entered upon the verdict of a jury after a trial in the Supreme Court, Essex County, and from an order denying a motion by the defendant to set aside the verdict. The action was laid in negligence, and during the argument on appeal it was conceded that the defendant was negligent. The issue of contributory negligence on the part of the plaintiff as a passenger was fairly and properly presented to the jury. No reversible errors are presented. Plaintiff’s injuries were severe and painful and the verdict therefor was not excessive. Judgment and order affirmed, with costs. Hill, P. J., Heffernan, Foster and Russell, JJ., concur; Brewster, J., taking no part.